DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-22 are pending.
Claims 1, 3, 5-6, 8-9, and 12-20 are currently amended.
Claims 21-22 are new.
Claims 4, 7, and 10-11 are original.
Claim 1 is independent.

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. 
35 U.S.C. 112(f)
Regarding claim 1, Applicant argues that the limitation “controller configured to control” does not invoke 35 U.S.C. 112(f).  More specifically, Applicant argues that “controller” is not a nonce term because it may be defined as “a hardware device or a software program that manages or directs the flow of data between two entities”.
The argument is not persuasive.  The limitation “controller” does not recite sufficient structure (e.g. a processor) to perform the claimed function.  If applicant does not intend to have the limitation interpreted under 35 U.S.C. 112(f), applicant may amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f).
35 U.S.C. 101
Regarding claim 1, Applicant argues that the claimed machine having a card reader that receives, reads, and retains both an inserted bank card and an inserted ID card before ejecting the bank card provides the claimed subject matter with novel and non-obvious features that constitute an exception to the prohibition against claiming an abstract idea.
The argument is not persuasive.  Analysis with regards to novelty under 35 U.S.C. 102 and obviousness under 35 U.S.C. 103 remain separate analyses from that of eligibility under 35 U.S.C. 101.  Moreover, the Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection."  The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original). Here, the claimed improvement is not a technical solution to a technological problem. The specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the specification merely discusses the card reader at a high level of generality and does not provide any level of technical specificity (see para. 0031).
35 U.S.C. 102/ 35 U.S.C. 103
Regarding claims 1 and 6, Applicant’s arguments regarding the prior rejections under 35 U.S.C. 102 and 35 U.S.C. 103 (see Remarks, pp. 6-7) are moot in view of the new grounds of rejection necessitated by the current amendment.
Regarding claim 19, Applicant argues that the prior cited references do not teach “not eject a user’s bank card if a problem is detected”.  Examiner respectfully disagrees.  The prior cited reference Warren (US 7,090,122 B1) teaches wherein the machine does not eject a user's bank card if a problem is detected (see col. 47, lines 44-52).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“controller configured to control”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 1, the claim recites:
a card reader configured to receive and read a bank card …
the card reader receiving and reading a bank card inserted by the user …
the card reader configured to (i) receive and read an identification (ID) card inserted by the user, before ejecting the bank card …
The specification does not enable one of ordinary skill in the art to make a machine including a single card reader that accepts insertion of two cards before ejecting the first card.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
 (G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Under factor (A), the claim recites a single card reader that accepts insertion of two cards before ejecting the first card.  Under factor (C), card readers accepting the insertion of two cards before ejecting the first card are not well-known in the prior art.  Under factor (D), one of ordinary skill in the art would not be able to make a card reader accepting the insertion of two cards before ejecting the first card without further disclosure.  Under factor (F), the specification does not provide any technical disclosure on how to make a card reader which accepts the insertion of two cards before ejecting the first.  The specification merely discusses the card reader at a high level of generality (see para. 0031).  Under Factor (G), card readers accepting the insertion of two cards before ejecting the first card are not well-known in the prior art.
In view of the above factors, the evidence as a whole supports the determination of lack of enablement.
For the sake of compact prosecution, it is noted that the specification discloses an alternative embodiment comprising two (or more) card readers (see para. 0031).  Such an embodiment would meet the enablement requirement because card readers accepting the insertion of a single card are well-known in the prior art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “cash-dispensing machine”. 
Claim 1 is directed to the abstract idea of performing a two-part bank-card backed financial transaction which is grouped under “certain methods of organizing human activity … fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. A cash-dispensing machine comprising: 
a controller configured to control automated operations of the cash-dispensing machine; 

a card reader configured to receive and read a bank card; 

a dispenser configured to dispense paper currency or paper vouchers per instructions from the controller;

a user-interface device configured to render information to a user of the machine and receive and forward instructions from the user to the controller; and 

a network interface device configured to enable the controller to communicate with one or more other nodes, wherein the machine is configured to enable the user to perform a two-part bank-card- backed financial transaction comprising (i) purchase of a negotiable instrument via a quasi-cash transaction and (ii) redemption of the negotiable instrument by: 
(a) the card reader receiving and reading a bank card inserted by the user and transmitting corresponding retrieved banking information to the controller;
(b) the user-interface device receiving a request from the user for a current two-part bank-card-backed financial transaction and transmitting the request to the controller;
(c) the controller using the network interface device to communicate with the one or more other nodes to purchase a current negotiable instrument via a current quasi-cash transaction; 
(d) the controller enabling the user to redeem the current negotiable instrument; and 
(e) the dispenser dispensing, to the user, paper currency or a paper voucher corresponding to the redeemed current negotiable instrument, wherein:
the card reader is configured to (i) receive and read an identification (ID) card inserted by the user, before ejecting the bank card and (ii) transmit corresponding retrieved ID information to the controller; and
the controller is configured to enable the ID information to be used to verify the user’s identity in order to approve the redemption of the current negotiable instrument.

The limitations delineated in bold above describe performing a two-part bank-card backed financial transaction.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including controller, card reader, cash cassette(s), cash dispenser, user-interface device, and network interface, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of performing the financial transaction.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of performing a two-part bank-card backed financial transaction using computer technology (e.g. the conventional ATM components). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Dependent claims 3-22 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 12, 15-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Potts (US 2005/0107155 A1, cited in prior Office Action) in view of Allen (US 2011/0191242 A1, cited in prior Office Action).

Regarding claim 1, Potts discloses a cash-dispensing machine comprising: 
a controller configured to control automated operations of the cash-dispensing machine (see para. 0043); 

a card reader configured to receive and read a bank card (see para. 0043-0044); 

a dispenser configured to dispense paper currency or paper vouchers per instructions from the controller (see para. 0031, 0043-0044);

a user-interface device configured to render information to a user of the machine and receive and forward instructions from the user to the controller (see para. 0019); and 

a network interface device configured to enable the controller to communicate with one or more other nodes (see para. 0030-0031), wherein the machine is configured to enable the user to perform a two-part bank-card- backed financial transaction comprising (i) purchase of a negotiable instrument via a quasi-cash transaction (see para. 0043-0044) and (ii) redemption of the negotiable instrument (see para. 0031) by: 
(a) the card reader receiving and reading a bank card inserted by the user and transmitting corresponding retrieved banking information to the controller (see para. 0043-0044);
(b) the user-interface device receiving a request from the user for a current two-part bank-card-backed financial transaction and transmitting the request to the controller (see para. 0043-0044);
(c) the controller using the network interface device to communicate with the one or more other nodes to purchase a current negotiable instrument via a current quasi-cash transaction (see para. 0043-0044); 
(d) the controller enabling the user to redeem the current negotiable instrument (see para. 0043-0044); and 
(e) the dispenser dispensing, to the user, paper currency or a paper voucher corresponding to the redeemed current negotiable instrument (see para. 0031)

Potts does not explicitly disclose wherein:
the card reader is configured to (i) receive and read an identification (ID) card inserted by the user, before ejecting the bank card and (ii) transmit corresponding retrieved ID information to the controller; and
the controller is configured to enable the ID information to be used to verify the user’s identity in order to approve the redemption of the current negotiable instrument.

Allen teaches the following which Potts does not explicitly disclose: a card reader configured to (i) receive and read an identification (ID) card inserted by the user, and (ii) transmit corresponding retrieved ID information to the controller; and the controller is configured to enable the ID information to be used to verify the user’s identity in order to approve the redemption of the current negotiable instrument.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Potts to include a card reader configured to (i) receive and read an identification (ID) card inserted by the user, and (ii) transmit corresponding retrieved ID information to the controller; and the controller is configured to enable the ID information to be used to verify the user’s identity in order to approve the redemption of the current negotiable instrument.
One skilled in the art would have been motivated to make the modification in order to enable additional forms of identification to be used during the authentication process (see Allen, para. 0031).  While Allen teaches using additional forms of identification, such as a driver’s license, and matching that with the information from the card used to initiate the transaction, Allen does not explicitly discuss receiving the additional form of identification before ejecting the initial card.  However, any difference in the sequence of steps would have been obvious.  See In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).

Regarding claim 3, Potts discloses wherein the controller is configured to transmit the ID information via the network interface device to an other node for approval of the redemption of the current negotiable instrument (see para. 0030-0031).

Regarding claim 4, Potts discloses wherein the other node is a casino cage terminal and the approval is performed manually by a casino employee at the casino cage  (see Fig. 7 cashier cage 720, para. 0043-0044).

Regarding claim 5, Allen teaches wherein the ID card is a driver’s license (see para. 0031).

Regarding claim 6, the combination as set forth in regards to claim 1 above teaches wherein the card reader is configured to eject the ID card before ejecting the bank card.

Regarding claim 7, Potts discloses wherein: the machine is a casino kiosk; and the bank card is a credit card (see para. 0043-0044).

Regarding claim 8, Potts discloses wherein the user-interface device is configured to receive a request from the user for a cash advance and transmit the cash-advance request to the controller; the controller is configured to transmit the cash-advance request to an other node; if the cash-advance request is rejected, then the controller is configured to instruct the user-interface device to offer the user the current two-part financial transaction; and if the user requests the current two-part financial transaction, then the user-interface device is configured to transmit the user's request to the controller (see para. 0030-0031, 0043-0044).

Regarding claim 12, Potts does not explicitly disclose one or more biological-data sensors configured to collect the user's biological data for use by the controller in verifying the user's identity in order to approve the redemption of the current negotiable instrument.
Allen teaches one or more biological-data sensors configured to collect the user's biological data for use by the controller in verifying the user's identity in order to approve the redemption of the current negotiable instrument (see para. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine of Potts to include one or more biological-data sensors configured to collect the user's biological data for use by the controller in verifying the user's identity in order to approve the redemption of the current negotiable instrument.
One skilled in the art would have been motivated to make the modification in order to accept additional forms of identification which may be used during the authentication process (see Allen, para. 0031). 

Regarding claim 15, Potts discloses wherein the controller is configured to enable the user to redeem the current negotiable instrument at the machine after the user redeems one or more previous negotiable instruments at a casino cage (see para. 0043-0044).

Regarding claim 16, Potts discloses wherein the controller is configured to enable a user-verification process to be performed that is a function of the monetary value of the quasi-cash transaction (see para. 0031, 0043-0044).

Regarding claim 17, Potts discloses wherein the controller is configured to enable the current two-part financial transaction to be compared to one or more previous two-part financial transactions and enable a user-verification process to be performed that is a function of the comparison (see para. 0031, 0043-0044).

Regarding claim 18, Potts discloses wherein the controller is configured to enable a quasi-cash transaction to be automatically reversed if a corresponding negotiable instrument is not redeemed within a specified time limit after completion of the quasi-cash transaction (see para. 0031, 0043-0044).

Regarding claim 21, Potts discloses wherein: the machine is a cash-dispensing machine further comprising one or more cash cassettes configured to store paper currency; and the dispenser is a cash dispenser configured to dispense paper currency from the one or more cash cassettes corresponding to the redeemed current negotiable instrument per instructions from the controller (see para. 0031, 0043-0044).

Regarding claim 22, Potts discloses wherein the dispenser is a printer configured to print the paper voucher corresponding to the redeemed current negotiable instrument per instructions from the controller (see para. 0031, 0043-0044).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Potts (US 2005/0107155 A1, cited in prior Office Action) in view of Allen (US 2011/0191242 A1, cited in prior Office Action), further in view of Johnson (US 2013/0018788 A1, cited in prior Office Action).

Regarding claim 9, Potts does not explicitly disclose a camera configured to generate an image of the user that is compared with one or more other images of the user in order to verify the identity of the user in order to approve the redemption of the current negotiable instrument.
Johnson teaches a camera configured to generate an image of the user that is compared with one or more other images of the user in order to verify the identity of the user in order to approve the redemption of the current negotiable instrument (see para. 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine of Potts to include a camera configured to generate an image of the user that is compared with one or more other images of the user in order to verify the identity of the user in order to approve the redemption of the current negotiable instrument.
One skilled in the art would have been motivated to make the modification in order to authenticate the user (see Johnson, para. 0087).

Regarding claim 10, Johnson teaches wherein one of the one or more other images is an image on an ID card inserted into the card reader by the user (see para. 0087).

Regarding claim 11, Johnson teaches wherein at least one of the one or more other images is a stored image of the user from a previous financial transaction (see para. 0087).



Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potts (US 2005/0107155 A1, cited in prior Office Action) in view of Allen (US 2011/0191242 A1, cited in prior Office Action), further in view of Miller (US 2010/0059587 A1, cited in prior Office Action).

Regarding claim 13, Potts does not explicitly disclose wherein the controller is configured to enable a code value to be transmitted to the user's cell phone; the user-interface device is configured to receive and transmit the code value entered by the user to the controller; and the controller is configured to enable the entered code value to be compared to the transmitted code value to verify the user's identity in order to approve the redemption of the current negotiable instrument.
Miller teaches the controller is configured to enable a code value to be transmitted to the user's cell phone; the user-interface device is configured to receive and transmit the code value entered by the user to the controller; and the controller is configured to enable the entered code value to be compared to the transmitted code value to verify the user's identity in order to approve the redemption of the current negotiable instrument (see abstract, para. 0241-0242).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine of Potts to include wherein the controller is configured to enable a code value to be transmitted to the user's cell phone; the user-interface device is configured to receive and transmit the code value entered by the user to the controller; and the controller is configured to enable the entered code value to be compared to the transmitted code value to verify the user's identity in order to approve the redemption of the current negotiable instrument.
One skilled in the art would have been motivated to make the modification for increased security (see Miller, para. 0241-0242).

Regarding claim 14, Potts does not explicitly disclose wherein the controller is configured to generate hashed values corresponding to the retrieved banking information for transmission to the one or more other nodes.
Miller teaches wherein the controller is configured to generate hashed values corresponding to the retrieved banking information for transmission to the one or more other nodes (see para. 0266-0267).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine of Potts to include wherein the controller generates hashed values corresponding to the retrieved banking information for transmission to the one or more other nodes.
One skilled in the art would have been motivated to make the modification for increased security (see Miller, para. 0266-0267).

Regarding claim 20, Potts does not explicitly disclose a wireless interface that configured to communicate with the user's wireless device to verify the user's identity.
Miller teaches a wireless interface that communicates with the user's wireless device to verify the user's identity (see abstract, para. 0241-0242).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine of Potts to include a wireless interface that communicates with the user's wireless device to verify the user's identity.
One skilled in the art would have been motivated to make the modification for increased security (see Miller, para. 0241-0242).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Potts (US 2005/0107155 A1, cited in prior Office Action) in view of Allen (US 2011/0191242 A1, cited in prior Office Action), further in view of Warren (US 7,090,122 B1, cited in prior Office Action).

Regarding claim 19, Potts does not explicitly disclose wherein the machine does not eject a user's bank card if a problem is detected.
Warren teaches wherein the machine does not eject a user's bank card if a problem is detected (see col. 47, lines 44-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine of Potts to include wherein the machine does not eject a user's bank card if a problem is detected.
One skilled in the art would have been motivated to make the modification in order to identify and capture unauthorized cards (see Warren, col. 47, lines 44-52).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692